 STAFFING NETWORK HOL
DINGS
, LLC   67 Staffing Network Holdings
, LLC 
and
 Griselda 
 Barrera. 
 Case 13
ŒCAŒ105031
 February 4, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On 
July 17
, 201
4, Administrative Law Judge 
Melissa 
M. Olivero
 issued the attached decision.
  The Respon
d-ent filed exceptions and a supporting brief
, the 
General 
Counsel
 filed 
an 
answering brief
, and the Respondent 
filed a reply brief
.   The National Labor Relations Board 
has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings
,1 and conclusions
 and 
to adopt the re
commended Order as modified below.
2 1 The Respondent has 
excepted to some of the judge
™s credibility 
findings.  The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.
  Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
  In addition, some of the Respondent
™s exceptions imply that the 
judge
™s rulings, find
ings, and conclusions demonstrate 
bias
 and prej
u-
dice. On careful examination of the judge
™s decision and the entire 
record, we are satisfied that the Respondent
™s contentions are without 
merit.
 In adopting the judge™s finding that the Respondent violated S
ec. 
8(a)(1) by terminating Griselda Barrera, we agree with the judge that 
under 
Atlantic Steel Co.
, 245 NLRB 814 (1979), Barrera did not engage 
in any conduct that would cause her to lose the protection of the Act.  
 Contrary to the judge
 and our 
colleague, we find that the fourth fa
c-tor of the 
Atlantic Steel
 test, whether the outburst was provoked by an 
unfair labor practice, weighs in favor of protection.  Specifically, we 
find that the Respondent™s unlawful threats of termination (rather than 
the discharge of Barrera™s coworker, relied on by the judge) motivated 
Barrera to briefly refuse to leave work when asked to do so and state 
that she had done nothing wrong.  See 
Goya Foods, Inc.
, 356 NLRB 
476
 (2011).  We further find, however, that even ass
uming this factor 
weighed against protection, a finding of a violation is still warranted, 

because the other three 
Atlantic Steel
 factors weigh in favor of prote
c-tion, as the judge found.  We also agree with the judge that an analysis 
under 
Wright Line
, 25
1 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), is not appropriate in 
this case, but even assuming 
Wright Line
 applied, a finding of a viol
a-tion would be warranted for the reasons set forth in the judge™s dec
i-sion.
   In adopting the judge™s finding that the Respondent™s statement that 
Barrera could not return to work conveyed that she was discharged, we 
do not rely on 
Action Carting Environmental Services, 
354 NLRB 732 
(2009), cited by the judge.  Instead, we 
rely on 
Kolkka Tables & Fin
n-
ish
-American Saunas
, 335 NLRB 844, 846
Œ847 (2001).
 In affirming the judge
™s recommended tax compensation and Social 
Security 
Administration reporting remedies, we rely on 
Don Chavas, 
LLC d/b/a Tortillas Don Chavas
, 361 NLRB 
10
1 (2014).  We affirm 
the judge™s decision not to order a Spanish
-language notice posting, but 
ORDER
 The National Labor Relations Board 
adopts the re
c-ommended Order of the administrative law judge as 
modified below and orders that 
the Respondent, 
Staffing 
Network Holdings, LLC
, Itasca, Illinois, 
its officers, 
agen
ts, successors, and assigns
, shall
 take the actions set 
in t
he Order as modified.   
 1. Substitute the following for paragraph 2(g).
 ﬁ(g) Within 14 days after service by the Region, post at 
its facilities in Itasca, Illinois, and its ReaderLink
 facility 
in Romeoville, Illinois, copies of the attached notice 

marked 
‚Appendix.
™21  Copies of the notice, on forms 
provided by the Regional Director for Region 13, after 

being signed by the Respondent
™s authorized represent
a-tive, shall be posted by the 
Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
do not rely on 
First Student, Inc.
, 359 NLRB 208
 (2012), cited by the 
judge.
 In finding that 
Andy 
Vega unlawfully threatened Barrera, Member 
Johnson does not rely o
n 
Vega™
s asking Barrera 
whether she
 was fine,
 but only on the threat that followed.  See his concurrence in 
Greater 
Omaha Packing Co., 
360 NLRB 493, 494 fn.6 
(2014)
 (emphasizing the 
need to afford employers the opportunity to exchange views with e
m-ployees 
on terms and conditions of employment).
 In finding the unlawful discharge, 
Member Johnson 
notes that the 
judge did not clarify what 
purported misconduct of Barrera
™s was the 
subject of 
her
 Atlantic Steel
 analysis.
  The judge did not 
credit 
Superv
i-sor Andy 
Vega
™s testimony that Barrera was rude and refused his i
n-
struction to go back to work
.  His colleagues point to
 Bar
rera
™s later 
refusal to 
go home 
when directed
, but that 
occurred after Vega 
told her 
to go, and t
he Respondent 
does not contend that it took 
adverse action 
against 
her because of it.
 As for
 the 
Atlantic Steel
 analysis itself, Member Johnson 
agrees that 
the first two factors weigh strongly in favor of protection.  A
s for 
Bar-rera™s  
refusal to leave
 when directed (and assuming that the judge was 
looking at that)
, Member Johnson
 disagrees with the 
analysis in
 Goya 
Foods
 insofar as it puts too much importance on 
the 
brevity of insubo
r-dination to an employer
™s directive (particular
ly 
a directive for the 
employee to leave
). 
 More decisive is the 
employer
™s reac
tion 
to the 
potential insubordination. 
 Here, 
Vega told Barrera to go home, she 
refused and said she had done nothing wrong, and Vega angrily said, 
ﬁLet
™s see if you
™re not leaving.
ﬂ  After the others defended Barrera, 
however, Vega did not 
insist that she leave. 
 He simply walked off.
  It 
could have reasonably appeared that he was dropping the matter. When 
Monica Amaya then came to repeat the instruction, Barrera readily 
complied.  
Based on this
 and 
the fact that Barrera
™s refusal was not 
pa
rticularly disrespectful 
or disruptive
, Member Johnson finds that 
this
 factor weighs only weakly toward a loss of protection. 
Finally, contrary 
to his colleagues, he does not disturb the judge
™s finding that the fourth 
(provocation) factor properly relates
 to the discharge of employee 
ﬁJuan
ﬂ and does not weigh in favor of protection.  
All told, 
however, 
he 
agrees that none of Barrera
™s conduct cost her the Act
™s protection.
 2 We shall modify the judge™s recommended Order in accordance 
with our decision in 
J. Picini Flooring
, 356 NLRB 
11
 (2010), and to 
conform to the Board™s standard remedial language.  
We shall subst
i-tute a new notice to conform to the Order as modified.
   362 NLRB No. 12
                                                                                                                                                          68 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 email
, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced
, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respondent shall duplicate and mail, at its own 

expense, a copy of the notice to all current employees 
and former empl
oyees employed by the Respondent at 
any time since November 15, 2012.
ﬂ 2. 
Substitute the attached notice for that of the admi
n-istrative law judge. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United 
States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us o
n your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or otherwise discriminate 
against 
you for engaging in 
protected, 
concerted activ
i-ties protecte
d under Section 7 of the Act.
 WE WILL NOT
 threaten you with discharge for engaging 
in protected, concerted activity.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, with
in 14 days from the date of this Order, 
offer Griselda Barrera full reinstatement to her former 

job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 
any other rights or privileges previously en
joyed.
 WE WILL 
make Griselda Barrera whole for any loss of 
earnings and other benefits resulting from her discharge, 

less any net interim earnings, plus interest compounded 
daily.
 WE WILL 
file a report with the Social Security Admi
n-istration allocating bac
kpay to the appropriate calendar 
quarters.
 WE WILL 
compensate Griselda Barrera for the adverse 
tax consequences, if any, of receiving one or more lump
-sum backpay awards covering periods longer than 1 year.
 WE WILL
, within 14 days from the date of this Ord
er, 
remove from our files any reference to the unlawful di
s-charge of Griselda Barrera, and 
WE WILL
, within 3 days 
thereafter, notify her in writing that this has been done 

and that the discharge will not be used against her in any 
way.
  STAFFING 
NETWORK 
HOLDINGS
, LLC
  The Board
™s decision can be found at 
www.nlrb.gov/case/13
-CA-105031
 or by using the QR code 
below. Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, Natio
nal Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 

by calling (202) 273
Œ1940.      Sylvia Taylor, Esq.
, for the General Counsel.
 Amanda Sonneborn, Esq.,
 Kerry Mohan, Esq., 
and
 Giselle D
o-nado, Esq.,
 for the Respondent.
 Christopher Williams, Esq. 
and
 Alvar Ayala, Esq.
, for the 
Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 MELISSA 
M. OLIVERO
, Administrative Law Judge.  This case 
was tried in Chicago, Illinois, on February 12 and 13, 2014.  
Griselda Barrera, an individual,
 filed the charge on May 13, 
2013, and a first amended charge on September 16, 2013, and 
the General Counsel issued the complaint on October 29, 
2013.
1  (GC Exhs. 1(a), (c), (e).)  The complaint alleges that 
Staffing Network Holdings, LLC (Respondent) viol
ated Section 
8(a)(1) of the 
National Labor Relations Act (the 
Act
) by threa
t-ening to terminate employees because they engaged in protec
t-ed concerted activity, and by terminating Charging Party 
Griselda Barrera, an employee of Respondent, because she 
engage
d in protected concerted activity.  (GC Exh. 1(e).)  R
e-spondent timely filed an answer and amended answer to the 
1 Abbreviations used in this decision are as follows: ﬁTr.ﬂ for tra
n-
script; ﬁR. Exh.ﬂ 
for Respondent™s Exhibit; ﬁGC Exh.ﬂ for General 
Counsel™s Exhibit; ﬁR. Br.ﬂ for Respondent™s 
brief; and ﬁGC Br.ﬂ for 
the General Counsel™s 
brief.  The Charging Party did not file a brief.
                                                             STAFFING NETWORK HOL
DINGS
, LLC   69 complaint denying the alleged violations of the Act and asser
t-ing eight affirmative defenses.  (GC Exhs. 1(g) and (k).)  The 
parties were given
 a full opportunity to participate, to introduce 
relevant evidence, to examine and cross
-examine witnesses, 
and to file briefs.  On the entire record,
2 including my own 
observation of the demeanor of the witnesses,
3 and after co
n-sidering the briefs filed b
y the parties, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent
, Staffing Network Holdings, LLC, a limited li
a-bility corporation, provides long
-term and temporary assig
n-ment of technical, professional, and light industrial services to a 

variety of employers from its facility in Itasca, Illinois, where it 
annually performs services valued in excess of $50,000 in 

States other than the State of Illinois.  Respondent admits, and I 
find, that it is an employer engaged in commerce within the 
mean
ing of Section 2(2), (6), and (7) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Overview of Respondent
™s Operations and 
 Management Structure
 Respondent operates a staffing agency.  Some of its locations 
are freestanding (branch locations) and others
 are within the 
premises of another employer (embedded locations).  One such 
embedded location is at a facility called ReaderLink in Rome
o-ville, Illinois.  The General Counsel does not allege that R
e-spondent and ReaderLink are joint employers or a single e
m-ployer under the Act.  Respondent provides 80 employees who 
work as pickers and stockers, an onsite manger, and a staffing 
assistant to ReaderLink.  The pickers work side by side on a 
production line with radio headsets, placing books into boxes 
and sendi
ng them down the line.  Stockers, who work near the 
pickers, ensure that the pickers are provided with a sufficient 
supply of books to pick.
 Respondent
™s clients may wish to terminate or remove one of 
Respondent
™s employees from its employ.  Respondent use
s the 
acronym DNR (do not return) to describe such situations.  
Thus, when an employee is told not to return to a client
-2 On March 31, 2014, after the General Counsel and Respondent 
moved to correct the transcript, I issued an Order Correcting Transcript.  
The Order to Correct Transcript is in the record as ALJ Exh. 2.  Purs
u-
ant to this Order, the transcript is corrected as 
follows: Tr. 86, L. 18: 
substitute ﬁBy Ms. Taylorﬂ for ﬁBy Ms. Sonneborn
ﬂ; Tr. 97, L. 21: 
substitute ﬁbreaksﬂ for ﬁbrakes
ﬂ; Tr. 103, L. 19: substitute ﬁMs. 
Sonnebornﬂ for ﬁMs. Taylor
ﬂ; Tr. 126, L. 24: substitute ﬁMs. 
Sonnebornﬂ for ﬁMs. Taylor
ﬂ; Tr. 128, L
. 8: substitute ﬁMs. 
Sonnebornﬂ for ﬁMs. Taylor
ﬂ; Tr. 146, L. 3: substitute ﬁhireﬂ for ﬁhig
h-
erﬂ; Tr. 221, L. 18: substitute ﬁRyanﬂ for ﬁBrian
ﬂ; Tr. 222, L. 1: subst
i-tute ﬁRyanﬂ for ﬁBrian
ﬂ; Tr. 258, LL. 8
Œ10: substitute ﬁpinche joto, 
maricon, te voy a part
ir tu madre, and eres un putoﬂ for ﬁ[Spanish 
word], [Spanish word], [Spanish word].ﬂ
 3 Although I have included citations to the record to highlight parti
c-ular testimony or exhibits, my findings and conclusions are not based 
solely on those specific record
 citations, but rather on my review and 
consideration of the entire record for this case.  I further note that my 
findings of fact encompass the credible testimony and evidence pr
e-sented at trial, as well as logical inferences drawn therefrom.
 employer
™s premises, Respondent describes this situation by 
stating that the employee has been 
ﬁDNR™d.ﬂ In November and December 2012, 
Andy Vega was R
e-spondent
™s onsite supervisor at ReaderLink.  Esther Rodriguez 
is Respondent
™s operations manager for ReaderLink and other 
accounts; in the fall of 2012 she visited ReaderLink about two 
or three times per week.  Cecilia Zuniga is Respondent
™s human 
resources manager.  Respondent admits, and I find, that Vega, 

Rodriguez, and Zuniga are supervisors of Respondent within 

the meaning of Section 2(11) of the Act and agents of R
e-spondent within the meaning of Section 2(13) of the Act.  (GC 
Exhs. 1(g
) and (k).)
 At the time of the events giving rise to this case, Monica 
Amaya was Respondent
™s staffing assistant at ReaderLink; she 
reported to Vega.  (Tr. 217
Œ218.)  Her duties included assisting 
Vega with payroll and administrative duties.  Id.  I find t
hat 
Amaya is an agent of Respondent.  Agency may involve e
x-press or apparent authority.  The Board applies common
-law 
principles of agency in determining whether an employee is 
acting with apparent authority on behalf of an employer when 
that employee make
s a particular statement or takes a particular 
action.  
Pan
-Oston Co., 
336 NLRB 305 (2001)
, citing
 Cooper 
Industries,
 328 NLRB 145 (1999).  Apparent authority results 
from a manifestation by the principal to a third party that cr
e-ates a reasonable belief t
hat the principal has authorized the 
alleged agent to perform the act in question.  
Pan
-Oston Co., 
336 NLRB at 306, citing 
Southern Bag Corp., 
315 NLRB 725 
(1994).  Agency status can be established when an employee is 

held out as a conduit for transmitting
 information to employees.  
D&F Industries, 
339 NLRB 618, 619 (2003); 
Hausner Hard
-Chrome of KY, 
326 NLRB 426, 428 (1998).  As set forth more 
fully below, Amaya relayed various messages from Vega to 
Barrera, including the messages sending Barrera home and 
advising her not to return to work.  I find that in so doing Am
a-ya is an agent of Respondent within the meaning of Section 

2(13) of the Act.
 B.  Griselda Barrera
™s Employment 
 with Respondent
 Griselda Barrera was employed by Respondent from about 
2004 unti
l she was discharged by Respondent on November 15, 
2012.
4  (Tr. 13.)  Barrera
™s only assignment while employed by 
Respondent was at ReaderLink, where she worked as a picker.  
(Tr. 14.)  Her supervisor was Andy Vega.  (Tr. 15
Œ16.)  Prior to 
her termination,
 Barrera had never been disciplined for insu
b-ordination or other issues related to her work performance.
5 4 I find Res
pondent™s claim that it did not discharge Charging Party 
Barrera to be without merit for reasons discussed in greater detail her
e-in.
 5 I decline to discredit Barrera™s testimony based upon the contradi
c-tion between her testimony at Tr. 37 and R. Exh. 1.  B
arrera testified 
that she had never been disciplined, but when confronted with a disc
i-plinary action form she admitted receiving it.  (Id.)  However, Barrera 
did not believe that this form represented ﬁdisciplineﬂ because it was 

not related to her work.  (
Id.)  Instead, Barrera was written up for 
punching in more than 10 minutes before her shift started.  (R. Exh. 1.)  
I do not find this contradiction material and, therefore, I decline to 
discredit Barrera as a witness.
                                                                                                                        70 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 C.  The Events of November 15
 On November 15, 2012,
6 the pickers and stockers at Reade
r-Link were trying to fulfill a large book order.  (Tr.
 17, 71.)
  Vega testified that he was asked to speak to the stockers by 
Mari Perez, a supervisor employed by ReaderLink, because the 
stockers were not working quickly enough.  (Tr. 241.)  Accor
d-ingly, Vega spoke with two stockers that morning.
7 One of the stockers, a man identified only as Juan, stated that 
he would not work faster for $8.25 [an hour].  (Tr. 243.)  Vega 

testified that he was shocked and taken aback by this response 
and that Perez told Vega to send Juan home.  (Id.)  Vega test
i-fie
d that he told Juan he couldn
™t accommodate him elsewhere, 
said he was sorry, and shook Juan
™s hand.  (Tr. 245.)  Juan 
allegedly replied, 
ﬁOK, that
™s fine.  I
™ll go home.
ﬂ8  (Tr. 243.)
 The decision to send Juan home caused an immediate rea
c-tion by the pick
ers.  Shortly after seeing Juan leave, the pickers 
spoke to Vega.  Barrera and others, including Olga Gutierrez, 
told Vega that the line wasn
™t moving because the stocker 
(Juan) was new and couldn
™t keep up with the work.  (Tr. 19, 
72.)  Vega replied that 
Juan was being sent home because of his 
attitude and because he couldn
™t keep up with the work.  (Tr. 
18Œ19, 72
.)  Barrera, Gutierrez, and others told Vega that this 
wasn
™t fair.  (Tr. 19, 73.)  Vega replied that it wasn
™t the pic
k-ers
™ matter to deal with 
and that they should get back to work.  
(Id.)  Vega further stated that he could send the pickers home 
for their attitude.  (Tr. 19.)  Vega then left the area.
 A short time later Vega, appearing angry, returned to the 
pickers
™ work area and asked Barrera i
f everything was fine.  
(Tr. 20
Œ21, 74.)  Vega told Barrera that if she had an issue, he 
could send her home.  (Tr. 21.)  Barrera asked Vega if he was 
threatening her and stated that she could send a letter to the 
Department of Human Rights.  (Tr. 21, 31.)
  Vega then told 
Barrera to take her things and go home.  (Tr. 21, 74.)  Barrera 

refused, stating that she had done nothing wrong.  (Id.)  Vega 
then became angrier, pointed at Barrera, and stated, 
ﬁLet
™s see 
if you
™re not leaving.
ﬂ  (Tr. 21.)  Gutierrez an
d others came to 
Barrera
™s defense, stating she had done nothing wrong.  (Tr. 
75.)  Although Vega appeared angry and raised his voice during 

this exchange, Barrera did not raise her voice in response.  (Tr. 
21Œ22, 74.)  Vega again left the area.
9 6 All dates are in 2012, unless other
wise indicated.
 7 Neither of the two stockers, nor Perez, was called as witnesses at 
the trial.
 8 This rather illogical testimony, along with other examples cited b
e-low, form the basis for my discrediting of Vega as a witness.  It defies 
credulity that Veg
a replied to Juan in this manner.  Vega™s testimony 
that he told Juan he ﬁcouldn™t accommodate him,ﬂ shook Juan™s hand, 
and said he was sorry stands in stark contrast to Vega™s testimony that 
he was shocked and taken aback by Juan™s statement that he would
 not 
work faster.
 9 I do not credit Vega™s version of his exchange with Barrera.  Vega 
testified that Barrera angrily referred to him as a secretary and a n
o-
body, and threatened to call immigration and report him.  (Tr. 248.)  
His testimony was contradicte
d by that of Barrera, Gutierrez, and Am
a-ya.  Barrera denied that she told Vega that he was nothing more than a 
secretary, that he was a nobody, or that she [Barrera] was going to call 
immigration and have him deported.  (Tr. 44.)  Gutierrez did not me
n-
tion
 any such comments in her testimony.  Amaya testified that she 
could not remember whether Vega mentioned any such comments to 
Vega retu
rned to the office and asked Amaya to send Barrera 
home.  (Tr. 219.)  Amaya then went to the pickers
™ work area.  
(Tr. 23, 75, 219.)  Amaya told Barrera to please take her things 
and leave because if she did not, Vega would call security and 
have her escor
ted out.  (Tr. 23, 75
Œ76, 219.)  Other workers 
came over and spoke to Amaya supporting Barrera.  (Tr. 24, 76, 
227Œ228.)  The other workers told Amaya that Vega had been 
rude.  (Id.)  Amaya stated that there had been a lot of co
m-plaints about Vega, but that
 there was nothing she could do.
10  (Tr. 25.)  Barrera and Amaya left the work area and Barrera 

turned in her radio.  (Tr. 219.)  Amaya then escorted Barrera to 
the cafeteria, where she waited for her ride home.
11 Barrera was initially told by Amaya to go ho
me for the day.  
I credit the testimony of Amaya and Gutierrez, and Barrera
™s affidavit testimony in making this finding.  Events that tra
n-spired later that day, however, lead me to the conclusion that 
Barrera was discharged.  Barrera and Amaya agree that 
Barrera 
sent a text message to Amaya on the evening of November 15 
and asked if she [Barrera] could come back to work the next 
day.  (Tr. 26, 219.)  Barrera and Amaya further agree that 
Amaya advised Barrera that she needed to come to the office 
and speak 
to Vega about what had happened that day.  (Id.)  I 

credit Barrera
™s further testimony that Amaya stated that she 
[Barrera] should not return to work.
12  (Tr. 26.)  The text me
s-sages were not produced at the trial.  
 D.  Events Following Barrera
™s Discharge
 Barrera sought 
State unemployment benefits after her di
s-charge.  (R. Exh. 8; Tr. 57.)  In its statement to the Illinois D
e-her.  (Tr. 230
Œ231.)  More importantly, Vega™s testimony that Barrera 
made these statements to him is contradicted by R. Exhs. 8 a
nd 10, 
which were prepared by Vega and Amaya shortly after the events in 
question.  These contradictions, as well as others detailed elsewhere in 
this decision, have led me to the conclusion that Vega™s testimony was 
not credible.
 10 When questioned about t
his on cross
-examination, Amaya did not 
specifically deny making this statement.  Instead, she testified that she 

remembered the workers making complaints about Vega, but could not 
remember if she agreed with them.  (Tr. 227
Œ228.)  Therefore, I credit 
the 
testimony of Barrera on this point.
 11 I credit the testimony of Barrera that she asked Amaya to wait in 
the cafeteria.  (Tr. 39.)  Barrera testified that she gets a ride to work and 
had to wait for her ride.  (Id.)  Barrera had no reason to fabricate this 
point.  To the extent that this testimony contradicts that of Amaya (Tr. 
219), I credit Barrera.
 12 I do not credit Vega™s testimony about responding to the text me
s-sage.  Initially, I note that Vega and Amaya disagree about the circu
m-stances surrounding th
eir conversation; Amaya testified that she called 
Vega to discuss Barrera™s message and Vega testified that he spoke to 
Amaya face
-to-face at work.  (Tr. 219
Œ220; 250
Œ251.)  Additionally, 
they disagree about the content of their discussion.  Amaya testifie
d 
that Vega told her to tell Barrera that she either had to come to the 
office or call Vega to ﬁtalk about what happened.ﬂ  (Tr. 220.)  Vega 
testified that he told Amaya that, ﬁbefore we put her back on the sche
d-
ule she would need to talk to me.ﬂ  (Tr. 250
.)  Not only does Vega™s 
testimony contradict Amaya™s on this point, it also contradicts his own 

testimony that Barrera could not return to ReaderLink and his statement 

to the Illinois Department of Employment Security that Barrera had 
been DNR™d from Read
erLink.  (R. Exh. 8, p. 2; Tr. 251.)  Furthe
r-more, I credit Amaya™s testimony about her response to Barrera™s text 
message only to the extent that it is corroborated by Barrera.
                                                                                                                                                          STAFFING NETWORK HOL
DINGS
, LLC   71 partment of Employment Security (IDES), Respondent indica
t-ed that Barrera had been involuntarily separated from emplo
y-ment.  (R. Exh.
 8.)  In its narrative explanation, Respondent 
stated that Barrera had disrupted production by 
ﬁgetting the 
ladies in the line worked up
ﬂ about 
ﬁstanding up against . . . the 
injustice we were committing.
ﬂ13  (R. Exh. 8.)  However, R
e-spondent also indicated
 that Barrera would be 
ﬁconsidered for 
future assignments
ﬂ with any account other than ReaderLink.  
(Id.)  I find that this statement indicates that Barrera is eligible 
for rehire.  As a defense to Barrera
™s unemployment claim, 
Respondent did not allege th
at she had not been terminated.  
(Id.)  Additionally, Respondent did not indicate that Barrera 
was insubordinate to Vega in its statement to IDES.  During 
Barrera
™s unemployment hearing, Respondent asserted that she 
was discharged because of her attitude. 
 (GC Exh. 4; Tr. 60.)  
Barrera was ultimately granted 
State unemployment benefits.  
(GC Exh. 4.)
 Barrera also filed a claim against Respondent with the Ill
i-nois Department of Human Rights (IDHR).  (R. Exh. 2.)  In her 
claim, Barrera alleged discrimination 
by Respondent based 
upon her ancestry and age.
14  (Id.; Tr. 51.)
 Later, Respondent scheduled a meeting with Barrera.  (Tr. 
46, 131
Œ132.)  Zuniga and Rodriguez were to attend the mee
t-ing on behalf of Respondent.  (R. Exh. 12; Tr. 132, 133, 188.)  

Respondent
™s witnesses testified that they were going to offer 
Barrera a position at a different facility at this meeting.  (Tr. 
132, 153.)  However, Respondent
™s Exhibit 9 describes this 
meeting only as an 
ﬁinvestigative interview.
ﬂ  Barrera was ne
v-er told that she 
would be offered alternate employment and 
never received an offer of other employment from Respondent.  

(Tr. 47, 154.)  Barrera canceled the meeting because she was ill 
and never called to reschedule.
15  (Tr. 47.)
 In December, Barrera and her son came to Re
aderLink.  Ba
r-rera asked to speak with Soledad Santiago, an official with 
ReaderLink
™s human resources department.  (Tr. 48, 221, 252.)  
Instead, Vega and Amaya came to see Barrera.  (Tr. 49.)  At no 
time, did either Vega or Amaya indicate that Barrera cou
ld 
return to work or could seek an assignment at a different facil
i-ty.  Barrera and her son left without speaking to Santiago, who 
was unavailable.
 13 Respondent made an identical narrative statement regarding the 
events surrounding Barrera™s discharge in its computer system.  (R. 
Exh. 15.)
 14 At trial, Respondent™s counsel sought to admit the IDHR notice of 
dismissal and investigator™s report.  (R. Exh.
 3.)  I rejected this exhibit.  
Respondent™s counsel indicated that she intended to impeach Barrera 
with the document.  (Tr. 53.)  The document contains investigative 
notes and conclusions of an IDHR investigator.  It does not contain any 
statements signed
 and sworn to by Barrera.  The investigator was not 
subpoenaed as a witness for the trial.  Therefore, I reaffirm my ruling 
that this document was both inadmissible as hearsay and an improper 

document with which to impeach Barrera, as it could not be corro
bora
t-ed.  Respondent did not raise this issue in its brief.  
 15 There is no evidence that Barrera was told to call Respondent for 
an assignment with another of Respondent™s clients.  Furthermore, 
Respondent™s employment application is silent as to what an 
employee 
should do if he or she is DNR™d from a client site.  (R. Exh. 5.)  The 
application does, however, indicate that receiving a DNR is grounds for 
termination.  (Id.)
 At some point, Vega allegedly received telephone messages 
from Barrera
™s son, who was not called as a witnes
s at the trial.  
Although Vega never talked to him, Barrera
™s son allegedly left 
threatening messages laced with profanity for Vega.  (R. Exhs. 
9, 10.)  Transcripts or recordings of these messages were not 

produced at the trial.  Additionally, there was no
 evidence a
d-duced that Barrera
™s son left these messages while acting with 
Barrera
™s authority.
 Rodriguez and Vega held a meeting with the other pickers at 
ReaderLink following Barrera
™s discharge.  The lawfulness of 
any statements made at the meeting is n
ot before me.
 In support of Vega
™s testimony that Barrera was DNR
™d from ReaderLink, Respondent
™s counsel sought to admit a list 
of employees who had been DNR
™d from ReaderLink as an 
exhibit.  (R. Exh. 7; Tr. 119.)  I denied admission of the exhibit 

becaus
e it was prepared in anticipation of litigation
16 and, to the 
extent it constitutes a summary, no underlying documents (ele
c-tronic or otherwise) were produced by which the General 
Counsel could verify the exhibit
™s accuracy.  (Tr. 119, 122.)  
Furthermore, t
he witness through whom Respondent
™s counsel 
was seeking to admit the document did not prepare it and a 

proper foundation was not laid to establish that the document 
was a business record.  (Tr. 120; 124
Œ126.)  Therefore, I rea
f-firm my ruling denying admis
sion of Respondent
™s Exhibit 7.
17 Discussion and Analysis
 A.  Witness Credibility
 A credibility determination may rely on a variety of factors, 
including the context of the witness
™ testimony, the witness
™ demeanor, the weight of the respective evidence, es
tablished or 
admitted facts, inherent probabilities, and reasonable inferences 
that may be drawn from the record as a whole.  
Double D Co
n-struction Group,
 339 NLRB 303, 305 (2003); 
Daikichi Sushi,
 335 NLRB 622, 623 (2001) (citing 
Shen Automotive Dealership
 Group,
 321 NLRB 586, 589 (1996)), enfd. 56 Fed.
 Appx. 516 
(D.C. Cir. 2003).  Credibility findings need not be all
-or-nothing propositions
Šindeed, nothing is more common in all 
kinds of judicial decisions than to believe some, but not all, of a 
witness
™ testimony. 
Daikichi Sushi,
 335 NLRB at 622.  My 
credibility findings are generally incorporated into the findings 
of fact set forth above.
 I did not find Vega to be a credible witness.  Numerous e
x-amples of his contradictory and self
-serving testimony are gi
v-16 Reports and documents prepared in the ordinary course of bus
i-ness are generally pr
esumed to be reliable and trustworthy for two 
reasons: businesses depend on such records to conduct their own a
f-fairs; accordingly, the employees who generate them have a strong 
motive to be accurate and none to be deceitful; and the routine and 
habitual p
atterns of creation lend reliability to business records.ﬂ  
U.S. v. Blackburn,
 992 F.2d 666, 670 (7th Cir.1993) (citing 
U.S. v. Rich,
 580 
F.2d 929, 938 (9th Cir.1978)).
 The absence of trustworthiness of a 
document is clear when a report is prepared in anti
cipation of litigation 
because the document is not for the systematic conduct and operation 
of a business, but for the primary purpose of litigating.  
Certain U
n-
derwriters at Lloyd™s, London v. Sinkovich,
 232 F.3d 200, 205 (4th Cir. 
2000).
 17 Respondent did not address my refusal to admit its exhibit in its 
brief.
                                                                                                                        72 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 en elsewhere in this decision.  He delivered his testimony in an 
often rambling and narrative fashion.  (Tr. 243
Œ246
, 246
Œ247.)  
Moreover, his testimony was contradicted by that of other wi
t-nesses and documentary evidence.
 Vega
™s testimony diverged from t
hat of Amaya regarding 
Amaya
™s escorting Barrera out of the pickers
™ work area.  
Amaya simply testified that Barrera gave Amaya her [Barr
e-ra™s] radio and then she went home.  (Tr. 219.)  Vega, however, 
testified that he encountered Barrera and Amaya as the
y were 
leaving the pickers
™ work area.  (Tr. 250.)  He went on to state 
that he asked Barrera for her radio headset and Barrera refused 
to give it to him.  (Id.)   He then testified that he and Amaya 
followed Barrera to the control room, where she left her
 radio 
headset and left.  (Id.)  Neither Amaya nor Barrera testified that 

they encountered Vega after leaving the pickers
™ work area.  
Additionally, neither Amaya nor Barrera testified to the e
x-change between Vega and Barrera regarding the radio headset.  

This contradiction, along with numerous others noted in this 
decision, establishes that Vega
™s testimony was unreliable.
 Vega also testified that Barrera asked Amaya if she could 
apologize to him after he sent Amaya to the pickers
™ work area.  
(Tr. 249.)  
During this conversation, Vega allegedly told Am
a-ya that Barrera did not have to apologize because she had done 
nothing wrong.  (Id.)  Neither Amaya nor Barrera mentioned 
this alleged apology attempt during their testimony.  In add
i-tion, Vega
™s testimony 
is inherently incredible because Vega 
testified that he sent Barrera home for insubordination.  If Ba
r-rera was, in fact, insubordinate, it is implausible to believe that 
Vega would say she had done nothing wrong.
 Finally, Vega
™s testimony was contradicted 
by the docume
n-tary evidence in this case.  For example, Vega
™s testimony di
f-fers from Respondent
™s version of events as set forth in its pos
i-tion statement.  (GC Exh. 2.)  In addition, his testimony differs 
from his version of events contained in Responden
t™s computer 
system and the identical version of events as provided to IDES.  

(GC Exh. 10; R. Exhs. 8 and 15.)  These contradictions support 
my finding that Vega did not provide credible testimony.  
Therefore, for the reasons contained in this decision, as
 well as 
my review of all of the evidence in this case, I decline to credit 
Vega
™s testimony.
 I do not credit Amaya
™s testimony where it conflicts with 
that of other witnesses.  Amaya seemed unsure when giving her 
testimony.  Instead of denying numerous st
atements attributed 
to her, Amaya answered that she did not remember whether or 
not she made the statements.  (Tr. 227, 228
Œ232.)  For example, 
Amaya did not remember whether: she agreed with the pickers
™ complaints about Vega; she thought it was unfair th
at Barrera 
was sent home; Vega told her that Barrera had threatened to 
call immigration; or Vega told her that Barrera had allegedly 
referred to him as a secretary.
 Furthermore, when asked about the same incident a second 
time, Amaya appeared to embellish 
her testimony.  When in
i-tially asked about Barrera
™s December visit to ReaderLink, 
Amaya testified that Barrera told her that she [Barrera] wanted 
to see someone from ReaderLink
™s human resources depar
t-ment and that she [Amaya] told Barrera that Santiago w
as not 
available.  (Tr. 221.)  When asked again a few seconds later 
about this incident, Amaya added further details about the e
n-counter (that she [Amaya] went to the office to page Soledad 

Santiago, that Santiago did not respond, and that she [Amaya] 
retu
rned to the front of the building to tell Barrera that Santiago 
was not available).  (Tr. 221
Œ222.)  Therefore, where it co
n-flicts with the testimony of other witnesses, I have not credited 

the testimony of Amaya.
 Gaspar, Zuniga, and Rodriguez had little t
o offer in the way 
of relevant evidence.  None of them witnessed any of the events 
of November 15.  (Tr. 104, 127, 180.)
 Zuniga provided little relevant evidence and I generally do 
not credit her testimony.  Zuniga
™s testimony that Vega did not 
have the au
thority to fire or DNR employees seemed far
-fetched.  (Tr. 118.)  Vega was the highest ranking employee of 

Respondent present on a daily basis at ReaderLink.  Vega hi
m-self did not offer any testimony concerning his authority to 
discharge employees.  Respon
dent did not raise this defense in 
any of its pretrial statements or filings and raised it for the first 
time at the hearing.  In any event, the employees believed that 
Vega had the authority to do so and, in reality, he terminated 
Barrera.  I have not cre
dited Zuniga
™s testimony, which was not 
corroborated by any documentary evidence or other witnesses, 
on this point.
 Zuniga
™s testimony failed to establish Respondent
™s theory 
that Barrera was never terminated.  Zuniga testified that R
e-spondent scheduled a 
meeting with Barrera to offer her alte
r-nate employment.  (Tr. 131.)  Although Zuniga testified that the 
purpose of the meeting with Barrera was to offer her another 
position with a different client, she described the meeting as an 
ﬁinvestigative interview
ﬂ in an email to Rodriguez.  (R. Exh. 9.)  
In another email message, Zuniga stated that Barrera requested 
the meeting to address her [Barrera
™s] concerns.  (GC Exh. 11.)  
Zuniga
™s testimony regarding the purpose of the meeting with 
Barrera was refuted by th
e documentary evidence; neither of 
the email messages indicates that Respondent intended to offer 
Barrera alternate employment.
 I further decline to credit the testimony of Rodriguez.  Her 
knowledge of the events of November 15 came solely from an 
alleged 
telephone conversation with Vega after Barrera was 
discharged.  Vega did not testify to having any such convers
a-tion with Rodriguez.  In addition, Rodriguez did not seem at all 
aware of Amaya
™s involvement in Barrera
™s discharge.  She 
attributed many of th
e statements made by Amaya on Nove
m-ber 15 to Vega.  For example, Rodriguez testified that Vega 
allegedly told Rodriguez that it was he who told Barrera that 
security would remove her if she would not leave.  (Tr. 181.)  
Additionally, on cross
-examination, 
Rodriguez did not always 
answer the question that was posed.  For example, when asked 
by counsel for the General Counsel to explain Respondent
™s procedure for firing employees, Rodriguez responded, 
ﬁWe 
don™t fire employees too often.
ﬂ  (Tr. 198.)  Despite 
her pos
i-tion as operations manager for Respondent
™s onsite division, 
which includes ReaderLink, and as a superior to Vega, she 
claimed not to know whether Vega had authority to discharge 
employees.  (Tr. 198.)  Therefore, I have not credited the test
i-mony 
of Rodriguez.
 Conversely, I find the testimony of Barrera both believable 
and reliable.  She testified in a steady and forthright manner.  

Her testimony was corroborated to a great extent by that of both 
 STAFFING NETWORK HOL
DINGS
, LLC   73 Gutierrez and Amaya.  However, I have not credited h
er test
i-mony that Amaya initially told her that she could not return to 
work on November 15 to the extent it is contradicted by her 
earlier affidavit testimony.  Although Barrera
™s testimony co
n-tained a few minor contradictions, and she once sparred with 
counsel for Respondent on cross
-examination, I do not find this 
detracts from her overall credibility.  Her testimony was logical 
and consistent and she did not appear to waver on cross
-examination.  Therefore, based upon Barrera
™s consistent test
i-mony and 
demeanor on the witness stand, I credit her testimony 
except where otherwise noted.
 I further decline to discredit Barrera, as suggested by R
e-spondent, because she filed ancestry and age discrimination 

claims with IDHR.  The Board has found that the filing of an 
EEOC charge is not inconsistent with a claim of discriminatory 
discharge under the Act.  
Gallup, Inc., 
349 NLRB 1213, 1249 
(2007).  In 
Gallup, Inc.,
 the Board noted that there can be mu
l-tiple reasons for a discharge, and because one or more reasons 
may be covered by different statutes, multiple charges covering 
those suspected reasons are not inconsistent.  Id.  Accordingly, 
I decline to 
find that Barrera
™s IDHR charge creates an inco
n-sistency in her testimony requiring that she be discredited.
 I credit Gutierrez
™ testimony.  Gutierrez admitted that she 
has a weak memory due to a medical condition.  (Tr. 84.)  
However, her testimony did no
t appear embellished or fabrica
t-ed.  She did not waver in her testimony on cross
-examination.  
Her testimony is largely corroborated by that of Barrera, who I 
have found to be a credible witness.  She testified regarding the 
events surrounding Barrera
™s ex
changes with Vega and Amaya 
on November 15, and her testimony contained sufficient detail 

such that I credit it.
 I disagree with counsel for the General Counsel that the te
s-timony of Gutierrez or Gaspar is entitled to be deemed 
ﬁinhe
r-ently credible.
ﬂ  (GC 
Br. 18.)  Under Board law, current e
m-ployees are likely to be particularly reliable because these wi
t-nesses are testifying adversely to their pecuniary interests.  
Advocate South Suburban Hospital, 
346 NLRB 209 fn. 1 
(2006), citing 
Flexsteel Industries, 
316 NLRB 745 (1995), affd. 
mem. 83 F.3d 419 (5th Cir. 1996); see also 
American Wire 
Products, 
313 NLRB 989, 993 (1994) (Current employee 
providing testimony adverse to his employer is at risk of repri
s-al and thus likely to be testifying truthfully
.).  Althou
gh Gutierrez and Gaspar are eligible for future assignments, they 
are not current employees of Respondent.  Instead, I find that 
they are former employees of Respondent who are eligible for 
rehire.  The General Counsel has not cited any cases, and I 
could 
not find any, supporting the proposition that the testim
o-ny of temporary workers not currently employed by a respon
d-ent staffing agency, but eligible to seek further assignments, 
should be assigned any enhanced credibility.
18  It is too spec
u-lative to belie
ve that Gutierrez or Gaspar were testifying against 
their own pecuniary interests, especially given that neither test
i-18 The cases cited by the General Counsel are distinguishable from 
this case because they all deal with the credibility of current employees 
of a respondent.  As I have found, Gaspar 
and Gutierrez are not current 
employees of Respondent.
 fied that they plan to seek assignments from Respondent in the 
future.
 B.  Respondent Twice Unlawfully Threatens 
 Employees with 
Termination
 The General Counsel
™s complaint alleges that two threats of 
termination were made by Vega on about November 15.  (GC 
Exh. 1(e), par. IV.)  Although the complaint does not further 
elucidate the contents of these threats, the brief of counsel for
 the General Counsel indicates that these threats were made: (1) 

during a conversation with the pickers immediately after Juan 
was sent home, when Vega allegedly said he could send the 
pickers home for having the same attitude as Juan, and; (2) 
when Vega r
eturned to the production line a short time later, 
asked Barrera if she was fine, and said he could send her home.  
(GC Br. 7
Œ8.)
 Under Section 7 of the Act, employees have the right to e
n-gage in concerted
  activities 
 for 
 their 
 mutual aid or protection.
  Section 8(a)(1) of the Act makes it unlawful for an employer, 
via statements or conduct, to interfere with, restrain, or coerce 
employees in the exercise of the rights guaranteed in Section 7.  
Yoshi
™s Japanese Restaurant
 & Jazz Home
, 330 NLRB 1339, 
1339
 fn. 3 (2000).  The test for evaluating whether an emplo
y-er™s conduct or statements violate Section 8(a)(1) of the Act is 
whether the statements or conduct have a reasonable tendency 
to interfere with, restrain, or coerce union or protected activ
i-ties.  Id
.; see also 
Park N
™ Fly, Inc.
, 349 NLRB 132, 140 
(2007).
 The evidence clearly establishes that Barrera and the other 
pickers protested Vega
™s treatment of Juan to Vega on Nove
m-ber 15.  Unrepresented employees who engage in a peaceful 
work stoppage to prote
st the termination of a fellow employee 
are engaged in protected concerted activity.  
Robbins Enginee
r-ing, 
311 NLRB 1079, 1083 (1993).  Under Board law, even a 
single employee
™s complaint about the treatment or discipline 
of another constitutes concerted a
ctivity.  
Loft,
 277 NLRB 
1444, 465 (1986) (one employee
™s complaint to employer about 
employer
™s handling of problem is concerted activity); 
Rich-boro Community Mental Health Council,
 242 NLRB 1267 
(1979) (letter of single employee protesting the discharge 
of 

another employee is concerted activity).  Even if I were to find, 

as suggested by Respondent, that Barrera acted alone in protes
t-ing Juan
™s discharge, her actions would still constitute protected 
concerted activity.  In this instance, Barrera voiced a c
oncern 
about Vega
™s decision to discharge Juan.  I have found that 
other employees, including Olga Gutierrez, joined in Barrera
™s protest.  Thus, I find that Barrera was engaged in protected, 
concerted activity when she complained about Juan
™s di
s-charge.  
I further find that Respondent violated Section 8(a)(1) 
of the Act by twice threatening Barrera with discharge for e
n-gaging in this activity.
 I find that Vega
™s statement that he could send the pickers 
home for having the same attitude as the discharged st
ocker 
constitutes a violative threat of discharge.  I further find that 

Vega
™s repeated asking Barrera if she was fine, and his acco
m-panying statement that he could send Barrera home, constitute a 
threat of termination violative of the Act.  Both statement
s are 

directly tied to Barrera
™s protected concerted activity and were 
                                                            74 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 made during the short period between when the pickers e
n-gaged in their protected protest and when Vega decided to send 
Barrera home.  Thus, I find that Vega
™s statements on Nove
m-ber 15 
would tend to restrain and coerce employees in exerci
s-ing their Section 7 rights.  As such, I find that Vega
™s stat
e-ments violate Section 8(a)(1) of the Act.
 I have credited Barrera
™s testimony regarding these two 
threats.  Although these threats were not 
heard by Gutierrez, I 
still credit Barrera
™s testimony.  Gutierrez candidly admitted 
that she did not hear what Vega said to Barrera during their 
conversations, other than his telling Barrera to go home.  (Tr. 
73, 81.)  For reasons set forth more fully els
ewhere in this dec
i-sion, I do not credit the testimony of Vega.  Therefore, based 
upon the credited testimony of Griselda Barrera, I have found 
that Respondent violated Section 8(a)(1) of the Act by twice 
threatening employees with termination for engaging
 in pr
o-tected, concerted activities.
 C.  Respondent Unlawfully Terminates 
 Griselda Barrera
 Respondent further violated Section 8(a)(1) of the Act by 
terminating the employment of Griselda Barrera.  I do not find 
that Barrera
™s actions on November 15, or o
n any date therea
f-ter, caused her to lose the protection of the Act.
 Section 8(a)(1) of the Act states that it is an unfair labor 
practice for an employer 
ﬁto interfere with, restrain, or coerce 
employees in the exercise of the rights guaranteed in Section
 7 [of the Act].
ﬂ  29 U.S.C. §
 158(a)(1).  Rights guaranteed by 
Section 7 include the right to engage in 
ﬁconcerted activities for 
the purpose . . . of mutual aid or protection.
ﬂ  29 U.S.C. §
 157.  
An employee
™s discharge independently violates Section 
8(a
)(1) of the Act where it is motivated by employee activity 
protected by Section 7.  Unrepresented employees who engage 

in a peaceful work stoppage to protest the termination of a fe
l-low employee are engaged in protected concerted activity and 

an employer w
ho discharges employees for engaging in such 
activity violates Section 8(a)(1) of the Act.  
Robbins Enginee
r-ing, 
311 NLRB 1079, 1083
Œ1084 (1993).  The Board will find 
that activity is concerted where the evidence supports a finding 
that the concerns expres
sed by the individual employee are a 
logical outgrowth of concerns expressed by a group.  
Amelio
™s, 301 NLRB 182 (1991).
 In this case, I find that Barrera
™s actions were both protected 
and concerted.  I have found that Barrera and the other pickers 
protested Vega
™s discharge of Juan.  However, as explained 

above, the Board has found that the action of a single employee 
in protesting the discharge of another has been found to const
i-tute concerted activity.  At a minimum, Barrera was seeking to 
incite 
group action.  She told Vega that his treatment of Juan 
was unfair.  Her intent to incite group action is obvious from 
Vega
™s written statement that Barrera was disrupting produ
c-tion by 
ﬁgetting the ladies in the line worked up
ﬂ about 
ﬁstan
d-ing up against 
. . . the injustice we were committing.
ﬂ  (R. Exhs. 
8 and 15.)
 Furthermore, I find that Barrera was discharged by Respon
d-ent.  The Board has long held that the fact of discharge does not 
depend upon the use of formal words of firing.  
Hale Mfg. Co.,
 228 NL
RB 10, 13 (1977), enfd. 570 F.2d 705 (6th Cir. 1978).  
It is sufficient if the words or actions of the employer would 
lead a prudent person to believe that his or her tenure had been 
terminated.  
Ridgeway Trucking Co.,
 243 NLRB 
1048,
 1048
Œ1049 (1979), enfd
. in relevant part 622 F.2d 1222, 1224 (5th 
Cir. 1980).  Barrera was never told she was terminated.  The 
credited evidence establishes that Barrera was initially told to 

go home for the day.  However, in a later exchange with R
e-spondent
™s agent, Amaya, Bar
rera was told not to return to 
work.  A direction not to return to work is a discharge.  
Action 

Carting Environmental Services, 
354 NLRB 
732 
(2009).  Ba
r-rera was never subsequently told that she could return to work 
or seek assignments at some other facili
ty.  Therefore, I find 
that Barrera was discharged by Respondent on November 15.
 Although Respondent claims it discharged Barrera for insu
b-ordinate behavior, the Board distinguishes between true insu
b-
ordination and 
 behavior 
 that 
 is 
 only 
 disrespectful,
 rude, and 
defiant.  
Goya Foods, Inc., 
356 NLRB 
476, 479
 (2011), citing 
Severance Tool Industries, 
301 NLRB 1166, 1170 (1991), enfd. 
mem 953 F.2d 1384 (6th Cir. 1992).  In 
Goya Foods,
 an e
m-ployee who initially refused a supervisor
™s instruction to punch 
out and go home, but then complied after a few minutes, was 
found to have engaged in the latter and, therefore, to fall under 

the Act
™s protection.  Id.; see also 
Noble Metal Processing, Inc., 
346 NLRB 795 (2006).  
The Board has held that on
-the
-job 
work sto
ppages of significantly longer duration remained pr
o-tected.  
Crowne Plaza LaGuardia, 
357 NLRB 
1097, 1102
 (2011), citing
 Los Angeles Airport Hilton Hotel & Towers
, 354 
NLRB 
202, 202
 fns. 8 and 11 (2009), adopted by 355 NLRB 
602 (2010) (no loss of protection for 2
-hour work stoppage that 
did not interfere with the hotel
™s operations).  In this case, Ba
r-rera and the other pickers engaged in a momentary exchange 
with Vega.  None of the credited evidence establishes that Ba
r-rera rai
sed her voice, used profane language, or uttered threats.  
Thus, I find that Barrera
™s behavior was not truly insubordinate 
and that her momentary refusal to return to work did not r
e-move her from the Act
™s protection.  Moreover, I find that her 
brief work
 stoppage to incite the remainder of the pickers to 
action remained protected.  Thus, Respondent
™s arguments fail.
 Respondent has asserted that Barrera
™s behavior on Nove
m-ber 15 was unprotected.  When an employee is disciplined or 
discharged for conduct th
at is part of the res gestae of protected 
concerted activities, the pertinent question is whether the co
n-duct is sufficiently egregious to remove it from the protection 
of the Act.  
Aluminum Co. of America, 
338 NLRB 20 (2002).  
In making this determination
, the Board examines the following 
factors: (1) the place of the discussion; (2) the subject matter of 
the discussion; (3) the nature of the employee
™s outburst or 
alleged misconduct; and (4) whether the conduct was provoked 
by an employer
™s unfair labor p
ractice.  
Standard Hotel, 
344 
NLRB 558, 558 (2005)
, citing 
Atlantic Steel Co., 
245 NLRB 
814, 816 (1979).
 The 
Atlantic Steel 
factors weigh in favor of my finding that 
Barrera did not forfeit the protection of the Act.  The discu
s-sions at issue took place in
 the picker
™s work area at Reade
r-Link, a location in which Respondent
™s employees were a
s-signed to work.  The Board has held that an employee
™s ou
t-burst against a supervisor in a place where other employees 

could hear it would tend to affect workplace disc
ipline by u
n- STAFFING NETWORK HOL
DINGS
, LLC   75 dermining the authority of the supervisor.  
Kiewit Power Co
n-structors
 Co.
, 355 NLRB 708 (2010).  The Board has held that 
when a supervisor makes statements to an employee on the 
shop floor he should expect that other employees will react and 
an employee
™s outburst in response to such a public display 
retains the protection of the Act.  Id.  Like the supervisor in 
Kiewit Power Constructors,
 Vega chose to send Juan home 
while on the shop floor and, thus, should have expected the 

reaction of Barrer
a and the other employees.  Therefore, I find 
that the first 
Atlantic Steel 
factor weighs in favor of protection.
 The second 
Atlantic Steel 
factor also weighs in favor of pr
o-tection.  The subject matter of the discussion was Respondent
™s decision to discha
rge another employee.  As the Board found in 
Robbins Engineering,
 supra, unrepresented employees who 
engage in a peaceful work stoppage to protest the termination 
of a fellow employee are engaged in protected concerted activ
i-ty.  The pickers felt that Vega
™s action in discharging Juan was 
unfair because of the heavy workload.  Thus, Barrera
™s actions 
relate directly to the employees
™ working conditions.  Accor
d-ingly, I find that the second 
Atlantic Steel
 factor weighs in f
a-vor of protection.
 The third 
Atlan
tic Steel 
factor, the nature of Barrera
™s ou
t-burst, also weighs in favor of protection.  
In assessing whether 
an employee
™s protected, concerted activity loses the protection 
of the Act, the Board has found that a line 
ﬁis drawn between 
cases where 
employees engaged in concerted activities that 
exceed the bounds of lawful conduct in a moment of animal 
exuberance or in a manner not motivated by improper motives 
and those flagrant cases in which the misconduct is so violent 
or of such a character as to
 render the employee unfit for fu
r-ther service.
ﬂ  Prescott Industrial Products Co.,
 205 NLRB 51, 
51Œ52 (1973).  In this instance Barrera
™s behavior was not ex
u-berant or hostile.  The credited testimony of Barrera and 

Gutierrez establishes that Barrera did 
not raise her voice or 
threaten Vega; nothing about her outburst renders her unfit for 
further service.  Therefore, I find that the third 
Atlantic Steel 
factor weighs in favor of protection.
 The fourth 
Atlantic Steel
 factor does not weigh in favor of 
prote
ction.  Barrera
™s outburst was motivated by what Barrera 
and the other pickers viewed as Respondent
™s unfair treatment 
of another employee.  However, the lawfulness of Vega
™s treatment of Juan is not before me, and I cannot find that it 
constitutes an unfa
ir labor practice.  The Board has found that 
an outburst provoked by statements or conduct not deemed 
unlawful weigh slightly against retaining the Act
™s protection.  
Tampa Tribune, 
351 NLRB 1324, 1325 (2007), citing 
Verizon 
Wireless,
 349 NLRB 640 (2007). 
 Thus, the fourth 
Atlantic 
Steel 
factor does not weigh in favor of protection.  Neverth
e-less, this leaves me with three of the four 
Atlantic Steel
 factors 
weighing heavily in favor of protection.  Therefore, I find that 
Barrera
™s behavior on November 15 di
d not forfeit the prote
c-tion of the Act.
 Furthermore, even assuming arguendo that Barrera referred 
to Vega as a secretary or nobody, threatened to report him to 

immigration officials, and stated that he always takes the s
u-pervisor
™s side, as alleged by Res
pondent, she would still retain 
the Act
™s protection.  (See R. Br. at 14.)  The Board has held 
protected an employee
™s use of profane language and refusal to 
return to work.  
Postal Service, 
251 NLRB 252 (1980), enfd. 
652 F.2d 409 (5th Cir. 1981); see also
 Lana Blackwell Truc
k-ing, LLC, 
342 NLRB 1059, 1062 (2004) (remarks did not lose 
protection even though a manager subjectively believed that the 
employee was rude, disrespectful, and embarrassed her in front 
of other employees).  Thus, even had I found that
 Barrera had 
uttered the remarks attributed to her by Respondent, I would 
still find that her behavior retained the protection of the Act.
 In its brief, Respondent analyzes the discharge allegation u
s-ing the burden shifting approach set forth in 
Wright Lin
e, 
251 
NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Tran
s-portation Management Corp.,
 462 U.S. 393, 395 (1983).  A 
Wright Line 
analysis seems unnecessary, as the reason set forth 
in Barrer
a™s discharge in its computer system and statement to 
IDES show that she was terminated for engaging in protected 
concerted activity.  (R. Exhs. 8 and 15.)  However, even using 
the burden
-shifting framework of 
Wright Line, 
I find that R
e-spondent
™s discharg
e of Barrera violates the Act.
 In 
Wright Line, 
the Board determined that the General Cou
n-sel carries the initial burden of persuading by a preponderance 
of the evidence that an employee
™s protected conduct was a 
motivating factor (in whole or in part) for 
the employer
™s ad-verse employment action.  The elements required for the Ge
n-eral Counsel to meet his initial burden are protected concerted 

activity by the employee, employer knowledge of that activity, 
and animus on the part of the employer.  
Consolidated
 Bus 
Transit, Inc.,
 350 NLRB 1064, 1065 (2007), enfd. 577 F.3d 467 
(2d Cir. 2009).  If the General Counsel meets that burden, then 
the burden shifts to Respondent to prove that it would have 
taken the same action absent the employee
™s protected conduct.  
Wright Line,
 251 NLRB at 1089; 
NLRB v. Transportation 
Management Corp., 
462 U.S. 
at 399Œ403.  Once the General 
Counsel has met his initial burden under 
Wright Line,
 an e
m-ployer does not satisfy its burden merely by stating a legitimate 
reason for the action taken, but instead must persuade by a 
preponderance of the credible evidence that it would have taken 
the same action in the absence of the protected conduct.  
T & J 

Trucking Co.,
 316 NLRB 771 (1995); 
Manno Electric, Inc.,
 321 NLRB 278, 280 fn. 12 (1996).
 Counsel for the General Counsel has met her initial burden 
under the 
Wright Line 
test
.  I have found the activities of Barr
e-ra were both protected and concerted.  The B
oard, with court 
approval, has construed the term 
ﬁconcerted activities
ﬂ to i
n-clude those circumstances where individual employees seek to 

initiate or induce group action, as well as individual employees 

bringing truly group concerns to the attention of ma
nagement.  
Meyers Industries, 
281 NLRB 882 (1986), enfd. 
sub nom. 
Prill 
v. NLRB, 
835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 
1205 (1988); see also 
NLRB v. City Disposal Systems,
 465 U.S. 
822, 831 (1984) (affirming the Board
™s power to protect cer
tain 
individual activities and citing, as an example, a lone employee 
who intends to induce group activity).  As set forth more fully 
above, I have found that Barrera was engaged in protected co
n-certed activity and that Vega had direct knowledge of this a
c-tivity.  Barrera was voicing group concerns, or, at a minimum, 
seeking to induce group action.  Thus, the General Counsel has 
 76 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 established that Barrera engaged in protected, concerted activ
i-ty and that Respondent had knowledge of that activity.
19 The Board r
elies on both circumstantial and direct evidence 
in determining whether the conduct in question was unlawfully 
motivated.  
Fluor Daniel, Inc.,
 311 NLRB 498 (1993).  I
m-proper motivation may be inferred from several factors, inclu
d-ing pretextual and shifting
 reasons given for an employee
™s discharge and the timing between an employee
™s protected 
activity and the discharge.  
Temp Masters, Inc.,
 344 NLRB 
1188, 1193 (2005).
 Several factors establish that Barrera
™s discharge was mot
i-vated by her protected activit
y.  In its own summary of the 
events surrounding Barrera
™s termination, Respondent stated 
that it discharged Barrera because she got the 
ﬁladies in the line 
worked up
ﬂ about what she asserted were legal violations and 
injustice.  (R. Exhs. 8 and 15.)  Clea
rly these references are 
little more than code for Barrera
™s protected, concerted activity.  
This evidence links Respondent
™s decisions to send Barrera 
home and ultimately discharge her to Barrera
™s protected, co
n-certed activity and establishes that this a
ctivity motivated her 
discharge.
 The timing of Barrera
™s discharge also supports a finding of 
improper motivation.  Barrera was terminated shortly after her 
protest of Vega
™s discharge of Juan.  In fact, Barrera was sent 
home almost immediately after this 
incident, and then told not 
to return to work later that same day.  Thus, the timing of Ba
r-rera
™s discharge shows that it was motivated by her protected 
activity.
 Furthermore, Respondent
™s multiple and shifting justific
a-tions for its termination of Barrera
 provide evidence of its u
n-lawful motive.  When an employer is unable to maintain 
a con-sistent explanation for its conduct, but rather resorts to shifting 

defenses, 
ﬁit raises the inference that the employer is 
‚grasping 
for reasons to justify
™ its unlawfu
l conduct.
ﬂ Meaden Screw 
Products Co.
, 336 NLRB 298, 302 (2001), citing 
Royal Deve
l-opment Co. v. NLRB,
 703 F.2d 363, 372 (9th Cir. 1983).  See 
also 
Master Security Services
, 270 NLRB 543, 552 (1984) (a
n-imus demonstrated where an employer used a 
multiplicity of 

reasons to justify disciplinary action).  Respondent advanced a 
multitude of reasons for its discharge of Barrera in its stat
e-ments to IDES and the General Counsel during the investig
a-tion of the charges underlying this case, and in its ans
wers to 
the complaint and brief.  Respondent has asserted: Barrera was 
not terminated; if Barrera was terminated, she was terminated 
by ReaderLink; Barrera could not have been terminated b
e-cause Vega lacked the authority to terminate her; if Respondent 
did
 terminate Barrera, it was justified in doing so because she 
was either insubordinate or failed to return to work after being 
sent home; and if Barrera was terminated, Respondent did not 
violate the Act because either Barrera was not involved in pr
o-19 Even Vega™s version of events supports a finding that Barrera™s 
actions were both protected and concerted.  Vega testified that he and 
Perez observed Barrera talking to other pickers after Vega walke
d Juan 
off the work floor.  (Tr. 244.)  Vega then approached Barrera and the 
others and asked if there was a problem, to which Barrera replied, 
ﬁWhy did you send that stocker home.ﬂ  (Tr. 247.)  Vega™s reply, ﬁthat 
has nothing to do with you girlsﬂ was mad
e to the group and indicates 
that Barrera was raising a group concern.
 tected,
 concerted activity, or if she was involved in protected, 
concerted activity it was not the motivation for her discharge.  
The defense regarding Vega
™s authority to terminate employees 
was raised for the first time at the trial of this case.  I find that 
Respondent
™s multiple defenses provide evidence of its unla
w-ful motive in terminating Barrera.  Therefore, I find that the 
General Counsel has met his initial burden of persuasion under 
Wright Line.
 Respondent has not shown that it would have discharged 
Bar
rera in the absence of her protected conduct.  On brief, R
e-spondent asserts it was justified in terminating Barrera based on 

her: (1) insubordinate and abusive behavior on November 15; 
(2) refusal to meet with Vega on November 16; and (3) son
™s harassing a
nd threatening phone calls to Vega.  (R. Br. 49
Œ50.)
 I have already found that Barrera
™s behavior on November 
15 was not so insubordinate or abusive as to cost her the prote
c-tion of the Act.  I can find no authority to support Respondent
™s assertion that B
arrera should have been discharged for the a
l-leged phone messages of her son subsequent to November 15.  
The messages were not preserved
, or transcribed
, or offered as 
evidence at the trial.  The testimonial evidence produced by 
Respondent regarding these 
calls was not sufficient to carry 

Respondent
™s burden under 
Wright Line.
 Additionally, Respondent
™s attempt to qualify Barrera
™s di
s-charge by asserting that Barrera could come and talk to Vega 
about it, does not alter the nature of Respondent
™s action.  A 
direction not to return to work is a discharge.  
Action Carting 
Environmental Services, 
354 NLRB 
732
 (2009).  Attempting to 
place the burden on Barrera to come and speak to the person 
who discharged her does not negate the discharge.  Thus, I find 
that Res
pondent has failed to carry its burden.
 Furthermore, I do not find that any of the events following 
Barrera
™s discharge have disqualified her from reinstatement.  
Respondent cites no case law, and I can find none, standing for 

the proposition that Barrera 
may have either lost the protection 
of the Act or become ineligible for reinstatement based upon 
the actions of a third party.  As such, I decline to find that any 
telephone messages left by Barrera
™s son on Vega
™s voice
 mail 
disqualify her from reinstatem
ent.
 D.  Respondent
™s Affirmative Defenses
 Respondent asserted eight affirmative defenses in its amen
d-ed answer to the complaint.  (GC Exh. 1(k).)  I have rejected 
Respondent
™s defense that the complaint failed to state a cause 
of action by my findings her
ein.  I have also rejected Respon
d-ent
™s argument that it would have taken the same action against 
Barrera absent her protected, concerted activity.  Furthermore, 

to the extent Respondent argues equitable defenses of unclean 
hands and estoppel, the Board ha
s refused to recognize these 
defenses in its proceedings.  
Goodyear Tire & Rubber Co.,
 271 
NLRB 343, 346 (1984).
 Other than Vega
™s uncorroborated statements, Respondent 
provided no evidence that the decision to DNR Barrera was 

caused by ReaderLink.  Respon
dent did not call Perez as a 
witness.  Furthermore, I have found that the direction to Barrera 
not to return to work was given by Vega.  As I have not credi
t-ed Vega
™s testimony, I decline to find that ReaderLink caused 
Barrera
™s discharge.
                                                             STAFFING NETWORK HOL
DINGS
, LLC   77 Respondent furth
er asserts that the complaint should be di
s-missed to the extent that it is based on decisions issued by an 
improperly constituted Board.  See 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014).  Respondent does not identify to which 
Board decisions it is referrin
g.  None of the cases cited in this 
decision were issued by the 
Noel Canning 
Board.  Thus, this 
affirmative defense is rejected.
 Respondent raises Barrera
™s alleged failure to mitigate da
m-ages as an affirmative defense.  This defense is rejected to the 

ext
ent that it does not provide a valid defense to Barrera
™s di
s-charge and to the extent it may provide a defense to the amount 
of backpay owed, it may be raised at the compliance stage of 
the proceeding.  See 
Great Lakes Oriental Products, 
283 
NLRB 99 (1987)
.  In a related vein, Respondent asserts an a
f-firmative defense that no backpay or reinstatement are owed, 
based on the Supreme Court
™s decision in 
Hoffman Plastic 
Compounds v. NLRB, 
535 U.S. 137, 1512 (2001).  Evidence of 
the discriminatee
™s immigration s
tatus may properly be consi
d-ered at the compliance stage of the proceedings.  See 
Concrete 
Form Walls, Inc., 
346 NLRB 831, 836 (2006).  Thus, I leave 
this affirmative defense for later proceedings.
 Respondent presented no evidence supporting its other a
f-firmative defenses at the hearing and the affirmative defenses 
were not raised in Respondent
™s brief.  As Respondent seems to 
have abandoned these remaining affirmative defenses, I will not 

address them further.
 None of Respondent
™s affirmative defenses has 
merit under 
the facts as I have found them.  Therefore, I find that Respon
d-ent violated the Act by twice threatening its employees with 
discipline for engaging in protected concerted activity and by 
discharging Griselda Barrera.
 CONCLUSIONS OF 
LAW 1.  Resp
ondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 2.  Respondent violated Section 8(a)(1) of the Act when it 
terminated the employment of Griselda Barrera on about N
o-vember 15, 2012.
 3.  Respondent viola
ted Section 8(a)(1) of the Act when it 
twice threatened employees with termination for engaging in 
protected, concerted activity.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist th
erefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 The Respondent, having discriminatorily discharged e
m-ployee Griselda Barrera, must offer her reinstatement and make 
her whole for any loss of earnings and other 
benefits.  Backpay 
shall be computed in accordance with 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), with interest at the rate prescribed in 
New 

Horizons for the Retarded
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical Center, 

356 NLRB 
6 (2010).
 For all backpay required here, Respondent shall file a report 
with the Social Security Administration allocating backpay to 
the appropriate calendar quarters.  Respondent shall also co
m-pensate the discriminatee for the adverse tax consequ
ences, if 
any, of receiving one or more lump
-sum backpay awards cove
r-ing periods longer than 1 year, 
Latino Express, Inc.,
 359 NLRB 
518 
(2012).
 Further, Respondent shall be required to remove from the 
personnel file of Griselda Barrera any reference to her
 unlawful 
termination, and advise her in writing that this has been done.  

In addition, Respondent shall be required to cease and desist 
from engaging in unlawful discriminatory conduct and to post 

an appropriate notice, attached hereto as an 
ﬁAppendix.
ﬂ  Alt-hough it appears that Respondent employs a large number of 
Spanish speaking employees (all of the General Counsel
™s wi
t-nesses testified with the assistance of a Spanish
-language inte
r-preter), no party requested that the notice be posted in both 
English 
and Spanish.  Therefore, I will not order that the notice 
be posted in Spanish.  See 
First Student, Inc., 
359 NLRB 208, 
210 fn.
 2 (2012) (Board deletes the portion of the judge
™s order 
requiring notice posting in Spanish because no party requested 
a Spanis
h-language notice).
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20 ORDER
 The Respondent, Staffing Network Holdings, LLC, Itasca, I
l-linois, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a) 
Discharging or otherwise discriminating against any e
m-ployee for engaging in protected, concerted activity.
 (b) 
Threatening employees with discharge for engaging in 
protected, concerted activity.
 (c) 
In any like or related 
manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) 
Within 14 days from the date o
f the Board
™s Order, offer 
Griselda Barrera full reinstatement to her former job or, if that 

job no longer exists, to a substantially equivalent position, 
without prejudice to her seniority or any other rights or priv
i-leges previously enjoyed.
 (b) 
Make Gri
selda Barrera whole for any loss of earnings 
and other benefits suffered as a result of the discrimination 

against her, in the manner set forth in the remedy section of the 
decision.
 (c) 
File a report with the Social Security Administration all
o-cating back
pay to the appropriate calendar quarters.
 (d) 
Compensate Griselda Barrera for the adverse tax cons
e-quences, if any, of receiving one or more lump
-sum backpay 
awards covering periods longer than 1 year.
 (e) 
Within 14 days from the date of the Board
™s Order,
 re-move from its files any reference to the unlawful discharge, and 
within 3 days thereafter notify the employee in writing that this 
20 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the R
ules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
                                                             78 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 has been done and that the discharge will not be used against 
her in any way.
 (f) 
Preserve and, within 14 days of a reques
t, or such add
i-tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 

or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all
 other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 

due under the terms of this Order.
 (g) 
Within 14 days after service by the Region, post at its f
a-cilities in Itasca, Illin
ois, and its ReaderLink facility in Rome
o-ville, Illinois, copies of the attached notice marked 
ﬁAppe
n-dix.
ﬂ21  Copies of the notice, on forms provided by the Regio
n-21 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relation
s Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 al Director for Region 13, after being signed by the Respon
d-ent
™s authorized representative, s
hall be posted by the Respon
d-ent and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees are cu
s-tomarily posted.  Reasonable steps shall be taken by the R
e-spondent to ensure that the notices are not alte
red, defaced, or 
covered by any other material.  In the event that, during the 

pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, 

the Respon
dent shall duplicate and mail, at its own 
expense, a 
copy of the notice to all current employees and former emplo
y-ees e
mployed by the Respondent at any time since November 
15, 2012.
 (h) 
Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a 
responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
                                                             